Citation Nr: 1414846	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-11 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Tennessee Valley Heathcare System 


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized private medical expenses incurred on April 14, 2009, at Cookeville Regional Medical Center. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and A.B.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to February 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a decision by the Tennessee Valley Healthcare System (TVHS) of the Department of Veterans Affairs (VA) which denied the benefit sought on appeal.  In November 2011, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The Veteran has no service connected disabilities. 

2.  The Veteran competently and credibly testified that he believed his symptoms on April 14, 2009 were consistent with a pancreatic attack.

3.  A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health and a VA facility was not feasibly available.  

4.  The Veteran had been enrolled in VA medical service programs for at least 24 months prior to April 14, 2009. 

5.  The Veteran is financially responsible to the Cookeville Regional Medical Center, he did not have other insurance on April 14, 2009, and there appears to be no third party liability or worker's compensation such that the Veteran could attempt recovery from another source. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred on April 14, 2009, at the Cookeville Regional Medical Center, have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks reimbursement for private medical expenses incurred on April 14, 2009, at Cookeville Regional Medical Center.  At the time of his treatment, he was not service connected for any disabilities.  

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17.1002 (the implementing regulations).  Eligibility for reimbursement requires satisfaction of all of the following: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and,

(h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.

On January 20, 2012, certain regulatory amendments went into effect and removed the requirement under 38 C.F.R. §17.1002 that the claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized).  However, such change is not relevant here.

Regarding the emergency private services at issue, pertinent medical records show that on Sunday, April 14, 2009, at approximately 5:20 pm, the Veteran was admitted to the emergency room of the Cookeville Regional Medical Center with complaints of nausea, severe epigastric pain and vomiting.  The clinician noted that the Veteran initially thought he had contracted either the flu from his roommate or a case of food poisoning, but he became increasingly concerned that the symptoms were actually  manifestations of recurrence of a pancreatic attack.  His medical history was noted positive for pancreatitis.  Testing for potential pancreatitis, to include blood tests and a CT scan of the abdomen and pelvis, were negative and as such, the Veteran was treated with medication and discharged home improved and stable.  

In support of his claim the Veteran submitted correspondence from his VA treating physician, dated in April 2010, wherein the Veteran was informed that given his medical history of acute pancreatitis in 2007, should he experience acute, sharp abdominal pain radiating to the back and associated with nausea, vomiting or inability to eat, he should present to the emergency room as these symptoms could represent recurrence of pancreatitis.  

At a personal hearing in November 2011, the Veteran and his roommate testified that in April 2009 she became ill with flu-like symptoms and the Veteran cared for her until she got better.  A few days later he began to experience nausea and epigastric pain.  Initially, he thought he was also coming down with the flu.  However, his symptoms were somewhat different from those of his roommate, and as he had a history of pancreatic attack a few years earlier which was manifest by similar symptoms, he believed that he was experiencing a pancreatic attack.  The Veteran reported that following his most recent pancreatic attack a few years earlier, he had been advised by his treating physician that should he re-experience these symptoms, he should immediately seek medical care as it could represent a pancreatic attack which could be fatal.  Accordingly he asked his landlord to take him to the nearest emergency room, Cookeville Regional Medical Center, located approximately six blocks away from the Veteran's home.  There his pancreatic functions were tested to rule out a pancreatic attack.  The VA facility where he sought treatment on a regular basis was close to his home; however, said facility was an outpatient clinic and did not provide emergent care.  The nearest VA emergency room was located approximately 87 miles away.  

Based on a review of the evidence, the Board concludes that payment or reimbursement of unauthorized medical expenses incurred on April 14, 2009, at Cookeville Regional Medical Center, is warranted, as all the criteria for medical reimbursement have been met.  The emergency services rendered to the Veteran were provided in a hospital emergency department held out as providing emergency care to the public; the evidence does not show otherwise.  The first criterion is met. 

The second criterion has been met as the Veteran's symptoms, in light of his pertinent medical history of pancreatitis, was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In this regard, the Board notes that the Veteran presented to the emergency room believing that his symptoms, that is, nausea, severe epigastric pain and vomiting, represented a recurrence of pancreatitis.  He reported as much upon admission to the emergency room, and based on his reports the medical staff conducted the required tests to rule out a pancreatic attack.  The Veteran's assertions are further supported by the fact that a VA physician had instructed the Veteran to seek immediate medical care should he experience acute abdominal pain associated with nausea and/or vomiting, as these symptoms could represent recurrence of pancreatitis.  The Board notes that the Veteran is competent to report his symptomatology and how it was similar to that experienced in 2007.  The Board also finds his assertions on this point credible.  Therefore, based on the Veteran's competent and credible reports, the evidence establishes that the symptoms experienced by the Veteran on April 14, 2009, were similar to those he experienced in 2007 during his previous episode of pancreatitis.

Although his symptoms were not ultimately found to be life-threatening in nature, considering the Veteran's relevant medical history, his symptoms on the date of treatment, and taking into account that the Veteran's primary VA physician had instructed him to seek immediate medical treatment should he experience said symptoms, it was reasonable for him to feel his condition was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The Board acknowledges that the April 2010 correspondence is dated a year after the private treatment in question was rendered.  However, the Board resolves all reasonable doubt in favor of the Veteran and finds that given the fact that his prior pancreatitis occurred in 2007, the Veteran had more likely than not been instructed prior to April 2009 to seek immediate medical treatment for symptoms suggestive of recurrence of pancreatitis.  The second criterion has been met.

The third criterion has been met as VA or other Federal facility/provider was not feasibly available and an attempt to use them would not have been considered reasonable by a prudent layperson.  The Board observes that "feasibly available" is not defined in the relevant statutes or regulation.  See 38 U.S.C.A. §§ 1725, 1728; 38 C.F.R. § 17.120.  However, the provisions of 38 C.F.R. § 17.53, also for application, state that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53.  For example, a VA facility would not be feasibly available if there were evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center.  See 38 C.F.R. § 17.1002(c).

Having determined that the Veteran's medical condition was emergent at the time he sought private medical attention, the remaining question before the Board is whether or not VA treatment was feasibly available to the Veteran at the time he received private treatment.  Here, the Veteran testified, and the evidence shows, that the nearest VAMC in Nashville, Tennessee, is 87 miles away from where he lives while the Cookeville Regional Medical Center/Hospital is less than two miles distance from his home.  Furthermore, although there was a VA treatment facility within a reasonable distance of the Veteran's home, it did not have an emergency room department or provide emergency room services because it was only an outpatient clinic.  Because Cookeville Regional Medical Center/Hospital was located less than two miles away from the Veteran's home and had an emergency room department, and resolving all reasonable doubt in favor of the Veteran, the Board finds that at the time the Veteran sought private medical treatment on April 14, 2009, a VA facility was not feasibly available to him and that an attempt to use them would not have been considered reasonable by a prudent layperson.  The third criterion has been met. 

Regarding the fourth criterion, the TVHS did not challenge that the Veteran met this criterion, and the evidence tends to suggest the Veteran was enrolled and receiving treatment.  The intake paperwork for Cookeville Regional Medical Center noted the Veteran's report of being "insured" by the VA hospital, and the 2010 letter from a VA physician referenced a 2007 hospitalization.  Accordingly, absent evidence to the contrary, the Board finds the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding such emergency treatment.

The evidence also shows that the Veteran is financially liable to the provider of emergency treatment for that treatment.  Thus, the fifth criterion has been met.  Additionally, the Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  The bill submitted for this claim clearly shows that the Veteran had no other insurance coverage other than through the VA medical center.  Therefore, the sixth criterion has been met.  Furthermore, the evidence does not show that the condition for which the emergency treatment was furnished was caused by an accident or work-related injury; thus, the seventh criterion has been met.  Lastly, as the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided, the eighth and final criterion has been met.  38 C.F.R. § 17.1002.

Affording the Veteran the benefit-of-the-doubt, the Board finds that the criteria for payment or reimbursement of unauthorized medical expenses incurred at the Cookeville Regional Medical Center on April 14, 2009, have been met.  38 C.F.R. 
§ 17.1002.  Accordingly, the Board finds that entitlement to payment or reimbursement of unauthorized medical expenses incurred at the Cookeville Regional Medical Center on April 14, 2009, is warranted.



ORDER

Entitlement to reimbursement for the cost of unauthorized private medical expenses incurred on April 14, 2009, at Cookeville Regional Medical Center, is granted. 




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


